DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AlA first to invent
provisions.
	The Office Action is in response to the Applicant's reply filed November 18, 2022 to the office action made on August 18, 2022. 
Claims 1-2, 4, 7-8, 10, 12-13, 15, 17-19, 22, 24- 33 are pending.
Claims 1-2, 4, 7-8, 10, 12-13, 15, 17-19, 22, 24- 33  are herein acted on the merits.

Application Priority
	This application filed 4/15/2022, is a CON of 17/336,389 filed on 06/02/2021 which is a CON of 15/470,498 filed 03/27/2017 which is a CON of PAT 9763876 filed 10/29/2014 which is a CON of PAT 8895546 filed 06/13/2012 which claim priority to PRO 61/570,110 filed on 12/13/2011 and PRO 61/497,017 filed on 06/14/2011.
Information Disclosure Statement
No information disclosure statement (IDS) submitted.
Response to Arguments 
Applicants arguments with respect to 35 U.S.C. 103 as being obvious over Cartt et al. (WO2008137960) of claims 1-23 are not persuasive. The response to arguments is addressed below.  
Applicant’s main argument is that “Suspensions and solutions are completely different formulations because in a suspension, the active pharmaceutical ingredient (“API”) is suspended throughout the bulk of the solvent rather than dissolved in a solvent.”
However, the prior art teaches the medicine is formulated as a suspension or solution [0147].  Further, the reference teaches a formulation is an aerosol which may refer to a suspension or dispersion of either liquid droplets or solid powder in air. In this context, liquid droplets may be formed from solutions, suspensions and dispersions of drug in a liquid medium, such as water or a non-aqueous medium. [0138] The Examiner does not find the arguments persuasive.

Applicant’s argument against the ODP rejection are that they are “improper because the cited patents are available as prior art against the instant application. Federal Circuit precedent limits the ODP doctrine to circumstances where the cited patent is not available as prior art against the pending application. These circumstances do not exist here. Therefore, the Office’s ODP rejections should be withdrawn. “
The Examiner points out the Federal Circuit decision was based on a specific application.  The Examiner will not comment on the application as the details differ from the case herein. It is Examiners position that in this case, an ODP rejection and a prior art rejection may be applicable.  One may apply both rejections simultaneously. Specifically, the WO2008137960 reference is in fact related to the pending ODP rejections, i.e. see priority for US 8530463.  Furthermore, the Examiner reminds applicant that at each step in prosecution with any amendment, the related ODP rejections are evaluated and an updated search is made to determine if the rejection should be maintained.   The arguments are not persuasive and the rejection is herewith maintained.   

The following rejections are made:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 7-8, 10, 12-13, 15, 17-19, 22, 24- 33  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not contain terms such as patients with “bouts of intermittent and stereotypic episodes” or “a prolongation of the time to next seizure in the patient”.  Applicant has incorporated new matter into the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 4, 7-8, 10, 12-13, 15, 17-19, 22, 24- 33  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cartt et al. (WO2008137960).
The claims are examined to the extent that they read on a method of treating in a patient with epilepsy, bouts of intermittent and stereotypic episodes of increased seizure activity in the patient that is distinguishable from other seizures suffered by the patient comprising: administering a single spray of about 100 uL metered spray of a pharmaceutical solution to a nostril of the patient and optionally administering a second single spray of about 100 uL of the pharmaceutical solution to a second nostril of the patient, the pharmaceutical solution consisting of: about 50% (w/v) to about 60% (w/v) of vitamin E; about 10% (w/v) diazepam; about 0.15% (w/v) to about 0.3% (w/v) dodecyl maltoside; and about 15% (w/w) to about 55% (w/w) of one or more alcohols, wherein administering the single spray and the optionally second single spray of the pharmaceutical solution achieves about 90% to about 100% of the bioavailability of an equivalent dose of diazepam administered intravenously; wherein administering the single spray and the optionally second single spray of the pharmaceutical solution is safe and effective in treating the bouts of intermittent and stereotypic episodes of increased seizure activity in the patient that are distinguishable from other seizures suffered by the patient; and wherein administering the single spray and the optionally second single spray of the pharmaceutical solution results in a treatment selected from the group consisting of a reduction in the frequency of seizures in the patient, a prolongation of the time to next seizure in the patient, a seizure-free period of time in the patient and combinations thereof.

Cartt et al. teaches a method of administering a benzodiazepine drug to a patient, comprising administering to the patient's nose or nasal cavity a pharmaceutical composition comprising particles of a benzodiazepine drug inclusive of diazepam (claim 3). The reference teaches medicine is formulated as a suspension or solution of a drug substance and (b) at least one surface stabilizer inclusive of n-dodecyl(-D-maltoside), PEGylated vitamin E (claim 63), and solvent classes including: benzyl alcohol [0181]. Further, the reference teaches a formulation is an aerosol which may refer to a suspension or dispersion of either liquid droplets or solid powder in air. In this context, liquid droplets may be formed from solutions, suspensions and dispersions of drug in a liquid medium, such as water or a non-aqueous medium. [0138] The composition is useful in amount effective to treat seizure, protect against seizure, reduce or ameliorate the intensity of seizure, reduce or ameliorate the frequency of seizure, and/or prevent occurrence or re-occurrence of seizure (claim 11).  In some embodiments, peak plasma concentration (C max) is achieved for the benzodiazepine drug at a time (T max) less than about 1 hour after administration of the composition to a patient.  As a nasal formulation, diazepam may be administered in 25 to 250 μl metered sprays. In some preferred embodiments, diazepam is administered in 50 to 150 μl, especially about 100 μl, metered sprays. In some embodiments, a first metered spray is applied to a first nostril and if necessary a second metered spray is applied to a second nostril. [0065] 
While the reference does not teach intermittent or stereotypic seizures, specify the 90-100% bioavailability of an equivalent diazepam intravenous formulation, or the stability claimed, it does generally teach seizures and state the formulation provides for improved bioavailability of benzodiazepine drugs; and a stable formulation.  Further, the reference does not specify the exact T  max, C max or the amounts of the active, surface stabilizer such as of n-dodecyl (-D-maltoside), vitamin E, and solvents.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify amounts of actives and excipients to achieve a desired peak plasma concentration and bioavailability.   The motivation to modify the amounts is because Cartt et al. teaches the formulations provide for improved bioavailability of benzodiazepine drugs.  Hence a skilled artisan would have had reasonable expectation of success in achieving similar results of desired bioavailability. In the absence of showing the criticality, of the amounts of each component are deemed to be manipulatable parameters practiced by an artisan to obtain the best possible pharmaceutical results.  Absent evidence to the contrary, it is obvious the formulation of Cartt et al. will exhibit similar stability and RH as in the claims because the reference also teaches a stable formulation.
Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 7-8, 10, 12-13, 15, 17-19, 22, 24- 33  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of US 9763876 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are drawn to method of treating a patient with a disorder which is treatable with a benzodiazepine drug, comprising: administering to one or more nasal mucosal membranes of a patient a pharmaceutical solution for nasal administration consisting of a benzodiazepine drug, one or more natural or synthetic tocopherols or tocotrienols, or any combinations thereof, in an amount from about 30% to about 95% (w/w); ethanol and benzyl alcohol in a combined amount from about 10% to about 70% (w/w); and an alkyl glycoside whereas the claims herein are drawn to a method of treating in a patient with epilepsy, bouts of intermittent and stereotypic episodes of increased seizure activity in the patient that is distinguishable from other seizures suffered by the patient comprising: administering a single spray of about 100 uL metered spray of a pharmaceutical solution to a nostril of the patient and optionally administering a second single spray of about 100 uL of the pharmaceutical solution to a second nostril of the patient, the pharmaceutical solution consisting of: about 50% (w/v) to about 60% (w/v) of vitamin E; about 10% (w/v) diazepam; about 0.15% (w/v) to about 0.3% (w/v) dodecyl maltoside; and about 15% (w/w) to about 55% (w/w) of one or more alcohols, wherein administering the single spray and the optionally second single spray of the pharmaceutical solution achieves about 90% to about 100% of the bioavailability of an equivalent dose of diazepam administered intravenously; wherein administering the single spray and the optionally second single spray of the pharmaceutical solution is safe and effective in treating the bouts of intermittent and stereotypic episodes of increased seizure activity in the patient that are distinguishable from other seizures suffered by the patient; and wherein administering the single spray and the optionally second single spray of the pharmaceutical solution results in a treatment selected from the group consisting of a reduction in the frequency of seizures in the patient, a prolongation of the time to next seizure in the patient, a seizure-free period of time in the patient and combinations thereof.
The reference teaches an identical formulation comprising a vitamin E; diazepam; dodecyl maltoside; and solvents.  The method of treating a patient with epilepsy is inherent.
Claims 1-2, 4, 7-8, 10, 12-13, 15, 17-19, 22, 24- 33  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-68 of US Applic. No. 17570535. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are drawn to method of rapidly treating a seizure in a subject suffering from recurrent seizures, the method comprising administering to nasal mucosal membrane of the subject a composition comprising: an effective amount of diazepam or a pharmaceutically acceptable salt thereof; n-dodecyl beta-D -maltoside; one or more natural or synthetic tocopherols or tocotrienols in an amount from about 30% w/v to about 95% w/v; and one or more alcohols in an amount from about 25% w/v to about 45% w/v, wherein administration of the composition rapidly reduces the severity of the seizure, whereas the claims herein are drawn to a method of treating in a patient with epilepsy, bouts of intermittent and stereotypic episodes of increased seizure activity in the patient that is distinguishable from other seizures suffered by the patient comprising: administering a single spray of about 100 uL metered spray of a pharmaceutical solution to a nostril of the patient and optionally administering a second single spray of about 100 uL of the pharmaceutical solution to a second nostril of the patient, the pharmaceutical solution consisting of: about 50% (w/v) to about 60% (w/v) of vitamin E; about 10% (w/v) diazepam; about 0.15% (w/v) to about 0.3% (w/v) dodecyl maltoside; and about 15% (w/w) to about 55% (w/w) of one or more alcohols, wherein administering the single spray and the optionally second single spray of the pharmaceutical solution achieves about 90% to about 100% of the bioavailability of an equivalent dose of diazepam administered intravenously; wherein administering the single spray and the optionally second single spray of the pharmaceutical solution is safe and effective in treating the bouts of intermittent and stereotypic episodes of increased seizure activity in the patient that are distinguishable from other seizures suffered by the patient; and wherein administering the single spray and the optionally second single spray of the pharmaceutical solution results in a treatment selected from the group consisting of a reduction in the frequency of seizures in the patient, a prolongation of the time to next seizure in the patient, a seizure-free period of time in the patient and combinations thereof.
The reference teaches an identical formulation comprising a vitamin E; diazepam; dodecyl maltoside; and solvents.  The method of treating a patient with epilepsy is inherent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4, 7-8, 10, 12-13, 15, 17-19, 22, 24- 33  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US 8530463 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are drawn to aerosol composition comprises an amount of benzodiazepine effective for acute treatment of seizure, reduction in the frequency of seizure and or reduction in severity of seizure, whereas the claims herein are drawn to a method of treating in a patient with epilepsy, bouts of intermittent and stereotypic episodes of increased seizure activity in the patient that is distinguishable from other seizures suffered by the patient comprising: administering a single spray of about 100 uL metered spray of a pharmaceutical solution to a nostril of the patient and optionally administering a second single spray of about 100 uL of the pharmaceutical solution to a second nostril of the patient, the pharmaceutical solution consisting of: about 50% (w/v) to about 60% (w/v) of vitamin E; about 10% (w/v) diazepam; about 0.15% (w/v) to about 0.3% (w/v) dodecyl maltoside; and about 15% (w/w) to about 55% (w/w) of one or more alcohols, wherein administering the single spray and the optionally second single spray of the pharmaceutical solution achieves about 90% to about 100% of the bioavailability of an equivalent dose of diazepam administered intravenously; wherein administering the single spray and the optionally second single spray of the pharmaceutical solution is safe and effective in treating the bouts of intermittent and stereotypic episodes of increased seizure activity in the patient that are distinguishable from other seizures suffered by the patient; and wherein administering the single spray and the optionally second single spray of the pharmaceutical solution results in a treatment selected from the group consisting of a reduction in the frequency of seizures in the patient, a prolongation of the time to next seizure in the patient, a seizure-free period of time in the patient and combinations thereof.
The reference teaches an identical formulation comprising a vitamin E; diazepam; dodecyl maltoside; and solvents.  The method of treating a patient with epilepsy is inherent.
Claims 1-2, 4, 7-8, 10, 12-13, 15, 17-19, 22, 24- 33  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of US 8895546 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are drawn to pharmaceutical solution for nasal administration consisting of: (a) a benzodiazepine drug; (b) one or more natural or synthetic tocopherols or tocotrienols, or any combinations thereof, in an amount from about 30% to about 95% (w/w); (c) ethanol and benzyl alcohol in a combined amount from about 10% to about 70% (w/w); and (d) an alkyl glycoside, whereas the claims herein are drawn to a method of treating in a patient with epilepsy, bouts of intermittent and stereotypic episodes of increased seizure activity in the patient that is distinguishable from other seizures suffered by the patient comprising: administering a single spray of about 100 uL metered spray of a pharmaceutical solution to a nostril of the patient and optionally administering a second single spray of about 100 uL of the pharmaceutical solution to a second nostril of the patient, the pharmaceutical solution consisting of: about 50% (w/v) to about 60% (w/v) of vitamin E; about 10% (w/v) diazepam; about 0.15% (w/v) to about 0.3% (w/v) dodecyl maltoside; and about 15% (w/w) to about 55% (w/w) of one or more alcohols, wherein administering the single spray and the optionally second single spray of the pharmaceutical solution achieves about 90% to about 100% of the bioavailability of an equivalent dose of diazepam administered intravenously; wherein administering the single spray and the optionally second single spray of the pharmaceutical solution is safe and effective in treating the bouts of intermittent and stereotypic episodes of increased seizure activity in the patient that are distinguishable from other seizures suffered by the patient; and wherein administering the single spray and the optionally second single spray of the pharmaceutical solution results in a treatment selected from the group consisting of a reduction in the frequency of seizures in the patient, a prolongation of the time to next seizure in the patient, a seizure-free period of time in the patient and combinations thereof.
The reference teaches an identical formulation comprising a vitamin E; diazepam; dodecyl maltoside; and solvents.  The method of treating a patient with epilepsy is inherent.
Claims 1-2, 4, 7-8, 10, 12-13, 15, 17-19, 22, 24- 33  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US 11241414 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are drawn to a pharmaceutical solution for nasal administration consisting of: diazepam or a pharmaceutically acceptable salt thereof; one or more natural or synthetic tocopherols or tocotrienols, or any combinations thereof, in an amount from 30% to 95% (w/w); ethanol and benzyl alcohol in a combined amount from 10% to 70% (w/w); and n-dodecyl beta-D -maltoside, whereas the claims herein are drawn to a method of treating in a patient with epilepsy, bouts of intermittent and stereotypic episodes of increased seizure activity in the patient that is distinguishable from other seizures suffered by the patient comprising: administering a single spray of about 100 uL metered spray of a pharmaceutical solution to a nostril of the patient and optionally administering a second single spray of about 100 uL of the pharmaceutical solution to a second nostril of the patient, the pharmaceutical solution consisting of: about 50% (w/v) to about 60% (w/v) of vitamin E; about 10% (w/v) diazepam; about 0.15% (w/v) to about 0.3% (w/v) dodecyl maltoside; and about 15% (w/w) to about 55% (w/w) of one or more alcohols, wherein administering the single spray and the optionally second single spray of the pharmaceutical solution achieves about 90% to about 100% of the bioavailability of an equivalent dose of diazepam administered intravenously; wherein administering the single spray and the optionally second single spray of the pharmaceutical solution is safe and effective in treating the bouts of intermittent and stereotypic episodes of increased seizure activity in the patient that are distinguishable from other seizures suffered by the patient; and wherein administering the single spray and the optionally second single spray of the pharmaceutical solution results in a treatment selected from the group consisting of a reduction in the frequency of seizures in the patient, a prolongation of the time to next seizure in the patient, a seizure-free period of time in the patient and combinations thereof.
The reference teaches an identical formulation comprising a vitamin E; diazepam; dodecyl maltoside; and solvents.  The method of treating a patient with epilepsy is inherent.


		Conclusion
No claims allowed.
All claims are either identical to or patentably indistinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114  (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.   Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/           Primary Examiner, Art Unit 1627